UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6535



ISAAC GILFORD,

                                            Plaintiff - Appellant,

          versus


PARRIS GLENDENING; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND; LLOYD L. WATERS, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-574-S)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Gilford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac Gilford seeks to appeal the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) action.    We dis-

miss the appeal for lack of jurisdiction because Appellant’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).   This appeal period is “man-

datory and jurisdictional.”   Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on March

3, 2000.   Gilford’s notice of appeal was filed on April 10, 2000.*

Because Gilford failed to file a timely notice of appeal or to ob-

tain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED



     *
       For the purpose of this appeal we assume that the date
stamped on the envelope used to mail the notice of appeal is the
date it was given to prison officials for mailing. See Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                  2